Mr. Chief Justice Clarity delivered the opinion of the court: The claimant was appointed in due course as a member of the State Mining Board, and entered upon the duties of his position on the 5th day .of December, 1923, and has been continuously employed in said position since the date aforesaid. It appears that the legislature in making the appropriation for the salary in question, did not take into consideration the law enacted by the Fifty-second General Assembly, effective July 1, 1921, which increased the salary of the members of the State Mining Board from $500.00 to $1,000.00 per annum, being an increase of from $5.00 to $10.00 per day for 100 .days’ services per annum; and that the legislature has not appropriated sufficient money to pay the increase in salary which was so provided for by the Fifty-second General Assembly, as aforesaid. That claimant has been paid by the State of Illinois a salary of $500.00 per annum, being $5.00 per day for 100 days’ services per annum, and it appears that there is now due and will be owing to him as unpaid salary from the 5th day of December, 1923, to the 1st day of July, 1927, the sum of $2,105.00, this being the difference between the amount paid him and the amount allowed by the statute, up to July 1,1927. The Attorney General, on behalf of the State, has filed his statement in this cause, and makes no defense thereto, but submits the same upon the recommendation of the Director of Mines and Minerals. The court therefore awards claimant the sum of $2,105.00.